Exhibit 10.15(a)
CONSULTING AGREEMENT
          THIS CONSULTING AGREEMENT (the “Agreement”), dated February 1, 2009,
is entered into by and between HEALTH CARE REIT, INC., a Delaware corporation
(the “Corporation”), and RAYMOND W. BRAUN (the “Consultant”).
     1. EXPIRATION OF EMPLOYMENT AGREEMENT; OTHER AGREEMENTS.
          (a) Employment Agreement. The term of the Employment Agreement between
the Corporation and the Consultant, as amended from time to time (the
“Employment Agreement”), expired on January 31, 2009. The parties agree that
certain provisions of the Employment Agreement survive the expiration, including
the confidentiality, non-solicitation and injunctive relief provisions in
Sections 9, 10 and 11 of the Employment Agreement, respectively.
          (b) Indemnification Agreement. The Indemnification Agreement dated
February 14, 2005 between the Corporation and the Consultant remains in effect
(the “Indemnification Agreement”).
          (c) Vesting of Stock Options and Restricted Stock. In connection with
the expiration of the Employment Agreement, all stock options and restricted
stock granted to the Consultant under the Corporation’s long-term incentive
plans became fully vested and, in the case of stock options, exercisable in full
on January 31, 2009. All such stock options may be exercised by the Consultant
at any time until December 31, 2009.
          (d) Annual Cash Bonus and Long-Term Incentives. The annual cash bonus
for the Consultant’s performance as an employee of the Corporation in 2008 will
be paid consistent with past practice. The long-term incentive compensation
award for the Consultant’s performance in 2008 will be paid in cash.
     2. CONSULTING SERVICES.
          During the Term (defined below), the Consultant will provide the
following consulting services to the Corporation (“Consulting Services”) as
needed: (a) assist in the transition of responsibilities to other employees of
the Corporation, (b) train employees of the Corporation, (c) transition existing
clients to originators, (d) assist clients of the Corporation in identifying
takeout financing lenders, (e) assist the Corporation in workouts, (f) assist
originators in establishing new relationships, (g) consult on acquisition and
development transactions and (h) provide advice and assistance on such other
matters as the Corporation may reasonably request from time to time.
          During the first 90 days of the Term, the Consultant will attend any
previously scheduled ASHA or NIC conferences or committee events as the
Corporation’s representative and at the Corporation’s expense. Thereafter, the
Consultant and the Corporation will agree upon the conferences, events and
meetings the Consultant will attend on behalf of the Corporation and the general
scope of services the Consultant will provide at those conferences, meetings and
events.

 



--------------------------------------------------------------------------------



 



          During the first 90 days of the Term, the Consultant’s time commitment
will be not less than 75% of the Consultant’s professional time. Thereafter, the
Consultant’s time commitment will be as reasonably necessary to adequately
perform the Consulting Services, but in any event not less than 25% of the
Consultant’s professional time.
     3. TERM OF AGREEMENT; EARLY TERMINATION.
          The term of this Agreement (“Term”) will begin on February 1, 2009 and
end on December 31, 2009; provided, however, this Agreement will terminate prior
to the end of the Term if (i) the Consultant commences employment with another
entity, or (ii) the Consultant provides 30 days’ advance written notice of
termination to the Corporation, which termination may be effective at any time
after the first 90 days of the Term (“Early Termination Events”). If an Early
Termination Event occurs, then (i) the Corporation will have no obligation to
pay any remaining portion of the Base Compensation to the Consultant from and
after the commencement of employment with another entity or the date of
termination, as applicable, and (ii) the Consultant will have no obligation to
render any Consulting Services; provided, however, the Consultant will be
obligated to comply with all other terms of this Agreement.
     4. COMPENSATION; BUSINESS EXPENSES; BENEFITS.
          (a) Base Compensation. In consideration for the Consulting Services
and the non-competition, non-disparagement and confidentiality covenants set
forth in Section 6 of this Agreement, the Consultant will receive $800,000
(“Base Compensation”), payable in 22 equal semi-monthly installments in arrears,
with the first installment to be paid on February 15, 2009.
          (b) Bonus Potential. If the Consultant renders extraordinary service
during the Term (in each case as agreed upon by the Chief Executive Officer of
the Corporation and the Consultant before the rendition of the services), then
the Consultant will be eligible to receive a discretionary bonus (“Bonus”) of
between 75% and 125% of the Base Compensation.
          (c) Business Expenses. The Corporation will reimburse Consultant for
all reasonable expenses he incurs in connection with the Consulting Services,
including expenses for travel and similar items, within 30 days after the
Corporation’s receipt of proper documentation of such expenses from Consultant;
provided, however, all reimbursement requests hereunder will be submitted and
paid not later than the end of the calendar year following the year in which the
expense is incurred.
          (d) Benefits. Consultant will be entitled to standard COBRA and other
benefits afforded to departing employees of the Corporation at Consultant’s
expense.
          (e) Death and Disability. In the event of Consultant’s death or total
disability prior to the expiration of the Term, the Corporation shall be
obligated to pay all amounts due under this Section 4 to Consultant’s heirs or
to Consultant, as the case may be, in the same manner as provided herein.

2



--------------------------------------------------------------------------------



 



     5. PLACE OF PERFORMANCE; SUPPORT SERVICES.
          Consultant will maintain an office at an agreed upon location in the
Corporation’s Toledo, Ohio headquarters during the first 90 days of the Term.
Thereafter, Consultant may maintain an office either at the Corporation’s
Toledo, Ohio headquarters (at the Corporation’s expense) or at an off-site
location (at Consultant’s expense); provided, however, the Corporation will
provide in-house secretarial and other support necessary for the performance of
the Consulting Services.
     6. RESTRICTIVE COVENANTS.
          (a) Non-Competition. Until December 31, 2009, and except for the
Excluded Investments (defined below), the Consultant will not engage in any
business activities on behalf of any enterprise that competes with the
Corporation in the following: (i) the ownership of health care facilities
(which, for purposes of this Section 6, will be deemed to include medical office
buildings, hospitals and senior housing facilities); (ii) investment in or
lending to health care related enterprises (including owners or developers of
medical office buildings, hospitals or senior housing facilities);
(iii) management of health care facilities; or (iv) provision of development
services for health care facilities. “Excluded Investments” means (i) purchase
of less than 1% of any class of securities of a publicly traded entity (other
than the Corporation) so long as the Consultant complies with the Corporation’s
policies and procedures; (ii) investment in or employment by a health care
operating company that directly or through any affiliates owns and/or manages
three or fewer facilities and is operating or managing those facilities for its
own account; or (iii) investments consented to in writing by the Corporation.
          (b) Non-Disparagement. The Corporation (including all officers,
directors, employees and partners of the Corporation and their immediate family
members) will not make any statement (oral or written) that disparages, impugns
or in any way reflects negatively on the business, business opportunities,
strategies, competency, character, behavior or reputation of the Consultant or
any immediate family members. The Consultant and all of his immediate family
members will not make any statement (oral or written) that disparages, impugns
or in any way reflects negatively on the business, business opportunities,
strategies, competency, character, behavior or reputation of the Corporation or
any of its officers, directors, employees or partners or their immediate family
members.
          (c) Injunctive Relief. The Consultant acknowledges and agrees it would
be difficult to fully compensate the Corporation for damages resulting from the
breach or threatened breach of the covenants set forth in this Section 6.
Accordingly, the Corporation will be entitled to temporary and injunctive
relief, including temporary restraining orders, preliminary injunctions and
permanent injunctions, to enforce such provisions in any action or proceeding
instituted in the United States District Court for the Northern District of Ohio
or in any court in the State of Ohio having subject matter jurisdiction. This
provision with respect to injunctive relief will not, however, diminish the
Corporation’s right to claim and recover damages. It is expressly understood and
agreed that although the parties consider the restrictions contained in this
Agreement to be reasonable, if a court determines any restriction contained in
this Agreement is an unenforceable restriction on the activities of the
Consultant, no such provision

3



--------------------------------------------------------------------------------



 



of this Agreement will be rendered void but will be deemed amended only to the
extent such court may judicially determine or indicate to be reasonable.
     7. INDEPENDENT CONTRACTOR.
          During the Term, the Consultant will not serve as an executive
officer, officer, director or employee of the Corporation, any of its
subsidiaries or any affiliates controlled by the Corporation. The Consultant
acknowledges he will be an independent contractor of the Corporation during the
Term and nothing contained in this Agreement will be deemed or construed to
create a relationship of partnership, joint venture, employer and employee or
any other association or relationship with the Corporation. The Consultant
further acknowledges he will not be entitled to any benefits from the
Corporation associated with employment. The Consultant will be responsible for,
and will pay, all federal, state and local taxes and charges of whatsoever kind
or nature arising out of, resulting from, or in any way connected with
Consultant’s performance of the consulting services on behalf of the Corporation
and the Corporation’s payment of fees to Consultant as provided herein.
     8. CONTINUING COOPERATION; PUBLIC STATEMENTS.
          The Corporation and the Consultant agree they will cooperate with one
another after the date hereof, including, from time to time, executing documents
and providing requested information, as may reasonably be required to give
effect to the provisions of this Agreement or for the Corporation to comply with
applicable securities laws.
     9. SEPARABILITY.
          If any provision of this Agreement is declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability will not
affect the remaining provisions hereof, which will remain in full force and
effect.
     10. ASSIGNMENT.
          This Agreement will be binding upon and inure to the benefit of the
heirs and representatives of Consultant and the assigns and successors of the
Corporation. This Agreement and the rights hereunder are not assignable by
Consultant, except that the Consultant may assign the benefits to be received by
him under this Agreement to an entity that is wholly-owned by the Consultant.
     11. ENTIRE AGREEMENT; GOVERNING LAW.
          Except as otherwise provided in Section 1 of this Agreement, this
Agreement represents the entire agreement of the parties and supersedes any and
all previous contracts, arrangements or understandings between the Corporation
and Consultant relating to the Consulting Services and the previous employment
of the Consultant by the Corporation. This Agreement may be amended at any time
by mutual written agreement of the parties hereto. This Agreement will be
construed, interpreted and governed in accordance with the laws of the State of
Ohio, other than the conflict of laws provisions of such laws.

4



--------------------------------------------------------------------------------



 



     12. MUTUAL RELEASE.
          Except for the rights granted hereunder or referenced herein, and for
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Consultant, for himself and on behalf of his heirs, devisees,
legatees, executors, administrators, personal and legal representatives, assigns
and successors in interest, on the one hand, and the Corporation, for itself and
on behalf of each of its subsidiaries and any affiliates controlled by the
Corporation, and each of their respective partners, subsidiaries, associates,
affiliates, successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers and all persons acting by, through, under or
in concert with them, on the other hand (each a “Releasing Person”), do hereby
release and forever discharge the Released Persons (defined below) of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, losses, costs, attorneys’ fees or expenses, of any nature
whatsoever, known or unknown, suspected or unsuspected, fixed or contingent,
which the Releasing Person now has or may hereafter have or claim to have
against the Released Persons, or any of them, by reason of any matter, cause, or
thing whatsoever from the beginning of time to the date of this Agreement. As
used herein, the term “Released Persons” means, as to the Corporation, the
Corporation and each of its subsidiaries and any affiliates controlled by the
Corporation, and each of their respective partners, subsidiaries, associates,
affiliates, successors, heirs, assigns, agents, directors, officers, employees,
representatives, lawyers, insurers and all persons acting by, through, under or
in concert with them, and as to the Consultant, the Consultant and each of his
partners, subsidiaries, associates, affiliates, successors, heirs, assigns,
agents, employees, representatives, lawyers, insurers and all persons acting by,
through, under or in concert with him.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement is executed by the Corporation and
Consultant as of the date set forth above.

            HEALTH CARE REIT, INC.
      By:   /s/ Jeffrey H. Miller       Name:   Jeffrey H. Miller      Its:  
Executive Vice President and General Counsel     

            CONSULTANT:
      /s/ Raymond W. Braun       Raymond W. Braun         

6